Citation Nr: 1721306	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for substance abuse, including as secondary to service connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a right knee disability.

3. Entitlement to an increased evaluation for PTSD with depression (to include claim for fatigue), which is currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1988 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In September 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development. The record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). The matter is now again before the Board. 

The RO issued an August 2016 rating decision denying entitlement to an increased evaluation for PTSD with depression (to include claim for fatigue), which is currently evaluated as 30 percent disabling. The Veteran filed a timely Notice of Disagreement (NOD) in November 2016. The record does not indicate that a Statement of the Case (SOC) has been issued in response.

The issues of entitlement to service connection for a right knee disability, and entitlement to an increased rating for PTSD with depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's substance abuse was not caused or aggravated by his service connected PTSD.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for substance abuse have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The record shows that VA fulfilled its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent two VCAA letters to the Veteran in September 2009. The Veteran has not alleged insufficient notice. The Veteran was afforded VA examinations, and his inservice and postservice medical records were obtained. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim. Also, the Board is unaware of any such evidence. 

Lastly, the record reflects substantial compliance with the Board's September 2015 Remand. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)). The September 2015 Remand required VA, in relevant part, to obtain outstanding medical records and obtain an addendum opinion regarding the Veteran's substance abuse. These directives were followed; thus, substantial compliance has been shown.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Additionally, a disability that is proximately due to, or the result of, a service connected disease or injury shall be service connected. 38 C.F.R. § 3.310. However, in the absence of current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As an initial matter, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98 (interpreting that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990). Thus, entitlement to service connection on a direct basis is denied.

However, secondary service connection is available for drug and alcohol abuse if such abuse is found to be secondary to a service connected disability. See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Allen, 237 F. 3d at 1381.

In this case, service connection is not warranted because the evidence does not show that the Veteran's substance abuse was caused by the Veteran's PTSD. To the contrary, during the May 2016 VA Mental Disorders examination, the Veteran reported a long history of substance abuse prior to, during, and after service. Furthermore, he reported that his use was unaffected by military service, and he denied any discernable increase between his substance abuse and traumatizing experiences in the military. May 2016 VA Mental Disorders DBQ 5 ("I don't think the drugs or alcohol made the PTSD worse and I don't think my PTSD made my drinking any worse."). This statement is consistent with the August 2012 VA psychologist's finding that the Veteran's PTSD symptoms persisted, despite being in full sustained remission for Methamphetamine Dependence and partial remission for Cannibus Dependence. Based on the available evidence, the May 2016 VA psychologist opined that the Veteran's substance abuse was less likely than not caused or aggravated by his service connected PTSD.

The Board finds that the VA medical examinations and opinions are well supported, well reasoned, and entitled to significantly more probative weight than the Veteran's lay assertions regarding the etiology of his substance abuse. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Therefore, the claim for entitlement to service connection for substance abuse must be denied. 


ORDER

Entitlement to service connection for substance abuse is denied.


REMAND

The Veteran also seeks entitlement to service connection for a right knee disability. a VAMC Columbia treatment record dated November 30, 2010, represents the only report of right knee pain, at which time the Veteran denied any swelling or erythema/warmth, muscular pain, and any problems with range of motion. Upon examination, the examiner noted the Veteran had a normal gait, could move all of his extremities without difficulty, and his neurological exam was negative. The examiner did not diagnose the Veteran with a right knee disability, or provide any indication that the Veteran has a right knee disability linked to an injury or event in service. The Veteran was also afforded a VA examination in August 2012, after which the examiner concluded that the Veteran did not have any form of chronic multi-symptom illness. 

Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021. See 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317 .

 The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. §  3.317 (d)(1).

 A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines. 38 U.S.C.A. § 1117 ; 38 C.F.R. §  3.317 (a)(1)(i). Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include muscle pain and joint pain.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States. 38 C.F.R. §  3.317 (a)(2-5 ).

With consideration of the above provisions governing Persian Gulf veterans, the Board finds that a VA examination and medical opinion is necessary to confirm whether he has objected indications of a chronic disability of the knee that have manifested to a degree of 10 percent or more since his discharge from service.  Although a VA examination was conducted in August 2012, this examination appears to have focused on whether he has a chronic multi-symptom illness, and not specifically on whether he has joint pain in the knee as a manifestation of an undiagnosed illness.

As previously discussed, a SOC was not issued with respect to the Veteran's claim for an increased evaluation for PTSD with depression. As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the nature of a disorder manifested by right knee pain. The claims folder is to be made available to the examiner or examiners to review. The examiner or examiners should ask the appellant to provide detailed history of his pain symptomatology, to include joint pain. The examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis. If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state. If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, and service in the Southwest Asia theater of operations during the Persian Gulf War. A complete rationale for any opinion offered must be provided.

2. After the development requested has been completed, the AOJ must review the medical opinion to ensure that it fully complies with the directives of this REMAND.

3.  Issue a Statement of the Case referable to the Veteran's claim for an increased evaluation for PTSD with depression. Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.
 
4. Then, the AOJ should readjudicate the claim of service connection for the right knee based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


